Veterans benefits; disability compensation. — Plaintiff seeks the recovery of disability compensation from the Veterans Administration from May 1949, claiming that an award of ten percent disability compensation made in September 1943 was illegally discontinued by the Veterans Administration in May 1949. This case comes before the court on defendant’s motion to dismiss plaintiff’s amendment to his petition and on plaintiff’s motion for judgment on the pleadings or for summary judgment against defendant. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. On June 5, 1970, the court granted defendant’s motion, denied plaintiff’s motion, and dismissed plaintiff’s petition, as amended.